         Case 4:20-cv-01707-MWB-DB Document 5 Filed 11/10/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    THOMAS MCNALT,                                 No. 4:20-CV-01707

                Petitioner,                        (Judge Brann)

          v.

    COMMONWEALTH OF,
    PENNSYLVANIA, et al,

                Respondents.

                              MEMORANDUM OPINION

                                 NOVEMBER 10, 2020

I.       PROCEDURAL BACKGROUND

         On September 21, 2020, Petitioner, Thomas McNalt, an inmate presently

confined at the State Correctional Institution, Chester, Pennsylvania, initiated the

above captioned petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254.1

McNalt challenges his underlying conviction imposed by the Court of Common

Pleas of Philadelphia County.2 On October 29, 2020, Petitioner paid the required

filing fee.3

         According to the petition, McNalt pled guilty to one count of manufacture,

delivery and possession with intent to manufacture or deliver and one count of




1
     Doc. 1.
2
     Id.
3
     Doc. 4.
        Case 4:20-cv-01707-MWB-DB Document 5 Filed 11/10/20 Page 2 of 3




conspiracy.4 He raises the sole claim of “being convicted of conspiracy offense

without a co-defendant, conspirators, no grand jury indictment process for the

count of conspiracy offense.”5 For relief, Petitioner seeks to be “re-sentenced” and

a “new trial date”.6 For the reasons that follow, the Court will transfer the above

captioned action to the United States District Court for the District of

Pennsylvania.

II.     DISCUSSION

        A § 2254 habeas corpus petition may be filed in the district where the

applicant is confined or in the district where he was convicted.7 28 U.S.C. §

2241(d) provides:

        (d) Where an application for a writ of habeas corpus is made by a person
        in custody under the judgment and sentence of a State court of a State
        which contains two or more Federal judicial districts, the application
        may be filed in the district court for the district wherein such person is
        in custody or in the district court for the district within which the State
        court was held which convicted and sentenced him and each of such
        district courts shall have concurrent jurisdiction to entertain the
        application. The district court for the district wherein such an
        application is filed in the exercise of its discretion and in furtherance of
        justice may transfer the application to the other district court for hearing
        and determination.

        Petitioner is attacking the legality of a guilty plea and sentence which were

entered in the Court of Common Pleas of Philadelphia County, which is located


4
    Doc. 1.
5
    Id.
6
    Id.
7
    Fletcher v. Rozum, 2008 WL 2609826 * 2 (E.D. Pa. 2008).
                                             2
        Case 4:20-cv-01707-MWB-DB Document 5 Filed 11/10/20 Page 3 of 3




within the jurisdiction of the United States District Court for the Eastern District of

Pennsylvania.8

        As noted above, under § 2241(d), the district court for the district in which a

habeas petition is filed “in the exercise of its discretion and in furtherance of

justice may transfer the application.” Moreover, 28 U.S.C. § 1404(a) states, “[f]or

the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have

been brought.” A district court may transfer a habeas petition pursuant to §

1404(a).9

        The state trial court, as well as any records, counsel, and other witnesses, are

located within the Eastern District of Pennsylvania. As such, it would be prudent to

transfer this action to that court.

    An appropriate Order follows.

                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




8
    See 28 U.S.C. § 118(a).
9
    See In re Nwanze, 242 F.3d 521, 526, n. 2 (3d Cir. 2001)(§ 1404(a) applies to transfers of
    habeas corpus petitions); Fletcher, 2008 WL 2609826 at * 2.

                                                 3
